Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election of Group I (claims 1-14) in the reply filed on 20 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.	
	Claims 1-14 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Gulari et al.
Claim(s) 1, 2, 5, 6 and 12 are rejected under 35 U.S.C. 102(a) (1) and (a)(2) as being anticipated by Gulari et al.(US20070224616).
	Gulari et al. teach methods of light- directed DNA synthesis comprising providing different linker molecules attached to the inside wall of a capillary tube; making these linker molecules reactive using light and reagents solution and subsequently contacting with various nucleotide monomers to facilitate polynucleotide synthesis (e.g. entire Gulari reference and especially para 0022- 0027, pg.1- 2; para 0035-0040, pg. 3-4; different linkers as in para 0022,pg. 1-2;  oligonucleotide synthesis as in para 0043,pg. 4;para 0064,pg. 5; Fig. 3 and 7D).
 Therefore, Gulari et al. teach the limitations: a polymeric chain-synthesizing method, comprising: immobilizing seed molecules in a tube; and selectively delivering light to different locations of the tube to mediate or control chemical reactions for synthesis of sequences from the seed molecules to thereby synthesize polymeric chains as recited in claim 1.
Furthermore, Gulari et al. teach claims 2, 5, 6 and 12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Gulari et al.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. (US20070224616).
 Regarding claim 8, as noted above, Gulari et al. teach methods resulting DNA libraries immobilized to the surface of a tube.
 It is further noted that Gulari teach an apparatus comprising molecular sequences coupled to a substrate surface (e.g. claims 17-21). Furthermore, Gulari et al. teach these arrays may be used for various applications, including sequencing (e.g. para 0022, pg. 1-2).
 Therefore, as Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing, they render obvious claims 8 and 9.


Gulari et al. and Church et al.
Claims 3, 4, 7, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. in view of Church et al. (WO2012154201).
As noted above, Gulari et al. teach methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube.
 However, Gulari et al. do not expressly teach claims 3, 4, 7, 10, 11 and 14.
 Prior to the effective filing date of the claimed invention, Church et al. teach methods to facilitate DNA synthesis comprising arrays of oligonucleotides immobilized to a solid support surface, wherein the solid support comprises capillaries or tubing ( e.g. para 078,pg. 32).

Furthermore, Church et al. teach methods are known in the art to immobilize oligonucleotides to a solid support by a cleavable linker, including a photocleavable or enzymatically cleavable linker (e.g. para 081-088, pg. 32-36). 
Furthermore, Church et al. teach DNA synthesis comprising hybridizing a primer to immobilized oligonucleotides on the solid support and contacting with reagents to allow primer extension (e.g. para 079,pg. 32).
Furthermore, Church et al. teach it is known in the art to remove synthesized oligonucleotides from the solid support prior to further analysis, such as amplification, wherein removal is facilitated by heat  ( e.g. para 080,pg. 32).
 Church et al. also teach sequencing methods, including multiple commercially available sequencing platforms, such as Illumina which uses sequencing by synthesis (e.g. para 093, pg. 38-39).
 Although Church et al. do not expressly teach removal of oligonucleotides for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Church comprising  removing synthesized oligonucleotides from the solid support prior to further analysis, such as amplification, wherein removal is facilitated by heat  to include downstream analysis by sequencing  as taught in another embodiment of Church because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was 
	Furthermore, as both Gulari et al. and Church et al. teach providing arrays of immobilized polynucleotides in a tube,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al. comprising providing methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube to include the multiple structural features  of oligonucleotides immobilized to a solid support as taught by  Church because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA.
	 Therefore, the combined teachings of Gulari and Church render obvious claims 3, 4, 7, 10, 11 and 14.

Gulari et al. and Zuckermann et al.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gulari et al. in view of Zuckermann et al. (US5840841).
As noted above, Gulari et al. teach methods comprising light-directed DNA synthesis using linker molecules covalently linked to the surface of a tube. Furthermore, Gulari et al. teach providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing.
claim 13: 
Zuckermann et al. teach methods and apparatus which comprises providing multiple reaction vessels, in which polynucleotides synthesis is conducted (e.g. Entire Zuckermann reference and especially lines 9-13, col.2; lines 8-17, col.3; lines 52-67, col.16). 
Furthermore, Zuckermann et al. teach a method comprising implementing a robotic device which is able to retrieve tubes stored in one location, i.e. pick-up location, and a control unit which controls a robotic transfer device (e.g. Entire Zuckermann reference and especially lines 9- 46, col.7;. lines 54-65, col.8).
 Therefore, as both Gulari et al. and Zuckermann et al. teach providing arrays of polynucleotides in a tube,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gulari et al. comprising providing an apparatus that contains molecular sequences coupled to a substrate surface for future applications such as sequencing to include robotic retrieval of the reaction vessel comprising the molecular sequences as taught by Zuckermann et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising analysis of newly synthesized DNA.
	 Therefore, the combined teachings of Gulari and Zuckermann render obvious claim 13.



Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639